Case 4:19-cv-00663-JFH-JFJ Document 2-54 Filed in USDC ND/OK on 12/06/19 Page 1 of 17




                                                                 EXHIBIT 54
Case 4:19-cv-00663-JFH-JFJ Document 2-54 Filed in USDC ND/OK on 12/06/19 Page 2 of 17
Case 4:19-cv-00663-JFH-JFJ Document 2-54 Filed in USDC ND/OK on 12/06/19 Page 3 of 17
Case 4:19-cv-00663-JFH-JFJ Document 2-54 Filed in USDC ND/OK on 12/06/19 Page 4 of 17
Case 4:19-cv-00663-JFH-JFJ Document 2-54 Filed in USDC ND/OK on 12/06/19 Page 5 of 17
Case 4:19-cv-00663-JFH-JFJ Document 2-54 Filed in USDC ND/OK on 12/06/19 Page 6 of 17
Case 4:19-cv-00663-JFH-JFJ Document 2-54 Filed in USDC ND/OK on 12/06/19 Page 7 of 17
Case 4:19-cv-00663-JFH-JFJ Document 2-54 Filed in USDC ND/OK on 12/06/19 Page 8 of 17
Case 4:19-cv-00663-JFH-JFJ Document 2-54 Filed in USDC ND/OK on 12/06/19 Page 9 of 17
Case 4:19-cv-00663-JFH-JFJ Document 2-54 Filed in USDC ND/OK on 12/06/19 Page 10 of 17
Case 4:19-cv-00663-JFH-JFJ Document 2-54 Filed in USDC ND/OK on 12/06/19 Page 11 of 17
Case 4:19-cv-00663-JFH-JFJ Document 2-54 Filed in USDC ND/OK on 12/06/19 Page 12 of 17
Case 4:19-cv-00663-JFH-JFJ Document 2-54 Filed in USDC ND/OK on 12/06/19 Page 13 of 17
Case 4:19-cv-00663-JFH-JFJ Document 2-54 Filed in USDC ND/OK on 12/06/19 Page 14 of 17
Case 4:19-cv-00663-JFH-JFJ Document 2-54 Filed in USDC ND/OK on 12/06/19 Page 15 of 17
Case 4:19-cv-00663-JFH-JFJ Document 2-54 Filed in USDC ND/OK on 12/06/19 Page 16 of 17
Case 4:19-cv-00663-JFH-JFJ Document 2-54 Filed in USDC ND/OK on 12/06/19 Page 17 of 17
